Pee Cubiam.
A rule to show cause was allowed in this cause; wiry a writ of mandamus, alternative or peremptory, should not issue to the authorities of Atlantic City commanding them to issue to the relator a permit for the erection of an hotel, upon the property located _ in Atlantic City, known as the “Gordon Pier.”
Our reading of the depositions taken under the rule allowed in the case and to be used at the argument of the rule leads us to the conclusion that an alternative writ of mandamus should issue, and this will be the order of the court.